 



Exhibit 10.1
LOAN AGREEMENT
Wachovia Bank, National Association
225 Water Street
Jacksonville, Florida 32202
(Hereinafter referred to as the “Bank”)
SBS MIAMI BROADCAST CENTER, INC., a Delaware corporation
2601 S. Bayshore Drive
PH II
Coconut Grove, Florida 33133
(Hereinafter referred to as “Borrower”)
This Loan Agreement (“Agreement”) is entered into January 4, 2007, by and
between Bank and Borrower.
This Agreement applies to the loan (individually and collectively, the “Loan”)
evidenced by that certain Promissory Note dated of even date herewith made by
Borrower to the Bank in the original principal amount of $7,650,000.00 (as the
same may be amended, modified, extended or increased from time to time, the
“Note”) and all Loan Documents. The terms “Loan Documents” and “Obligations,” as
used in this Agreement, are defined in the Note.
Relying upon the covenants, agreements, representations and warranties contained
in this Agreement, Bank is willing to extend credit to Borrower upon the terms
and subject to the conditions set forth herein, and Bank and Borrower agree as
follows:
REPRESENTATIONS. Borrower represents that from the date of this Agreement and
until final payment in full of the Obligations: Accurate Information. All
information now and hereafter furnished to Bank is and will be true, correct and
complete in all material respects. Any such information relating to Borrower’s
financial condition will accurately reflect Borrower’s financial condition as of
the date(s) thereof, (including all contingent liabilities of every type), and
Borrower further represents that its financial condition has not changed
materially or adversely since the date(s) of such documents. Authorization;
Non-Contravention. The execution, delivery and performance by Borrower and any
guarantor, as applicable, of this Agreement and other Loan Documents to which it
is a party are within its power, have been duly authorized as may be required
and, if necessary, by making appropriate filings with any governmental agency or
unit and are the legal, binding, valid and enforceable obligations of Borrower
and any guarantors; and do not (i) contravene, or constitute (with or without
the giving of notice or lapse of time or both) a violation of any provision of
applicable law, a violation of the organizational documents of Borrower or any
guarantor, or a default under any agreement, judgment, injunction, order, decree
or other instrument binding upon or affecting Borrower or any guarantor,
(ii) result in the creation or imposition of any lien (other than the lien(s)
created by the Loan Documents) on any of Borrower’s or any guarantor’s assets,
or (iii) give cause for the acceleration of any obligations of Borrower or any
guarantor to any other creditor. Asset Ownership. Borrower has good and
marketable title to all of the properties and assets reflected on the balance
sheets and financial statements supplied Bank by Borrower, and all such
properties and assets are free and clear of mortgages, security deeds, pledges,
liens, charges, and all other encumbrances, except as otherwise disclosed to
Bank by Borrower in writing and approved by Bank, including without limitation,
those liens arising under that certain First Lien Credit Agreement (as the same
may be amended, modified, extended or replaced from time to time, the “Senior
Credit Facility”) among Guarantor, as borrower, MERRILL LYNCH, PIERCE FENNER &
SMITH, INCORPORATED, as syndication agent, Bank, as documentation agent, LEHMAN
COMMERCIAL PAPER INC., as administrative agent and other lenders, as lenders,
dated as of June 10, 2005 (as same may be amended or modified from time to
time), which liens include, without limitation, the pledge of all of the stock
of Borrower and the lien against Borrower’s personal property (“Permitted
Liens”). To Borrower’s knowledge, no default has occurred under any Permitted
Liens and no claims or interests adverse to

 



--------------------------------------------------------------------------------



 



Borrower’s present rights in its properties and assets have arisen. Discharge of
Liens and Taxes. Borrower has duly filed, paid and/or discharged all taxes or
other claims that may become a lien on any of its property or assets, except to
the extent that such items are being appropriately contested in good faith and
an adequate reserve for the payment thereof is being maintained. Sufficiency of
Capital. Borrower is not, and after consummation of this Agreement and after
giving effect to all indebtedness incurred and liens created by Borrower in
connection with the Note and any other Loan Documents, will not be, insolvent
within the meaning of 11 U.S.C. § 101, as in effect from time to time.
Compliance with Laws. Borrower and any subsidiary of Borrower and any guarantor
are in compliance in all material respects with all federal, state and local
laws, rules and regulations applicable to its properties, operations, business,
and finances, including, without limitation, any federal or state laws relating
to liquor (including 18 U.S.C. § 3617, et seq.) or narcotics (including 21
U.S.C. § 801, et seq.) and/or any commercial crimes; all applicable federal,
state and local laws and regulations intended to protect the environment; and
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), if
applicable. None of Borrower, or any subsidiary or affiliate of Borrower or any
guarantor is a Sanctioned Person or has any of its assets in a Sanctioned
Country or does business in or with, or derives any of its operating income from
investments in or transactions with, Sanctioned Persons or Sanctioned Countries
in violation of economic sanctions administered by OFAC. The proceeds from the
Loan will not be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Country. “OFAC” means the U.S. Department of the Treasury’s Office of Foreign
Assets Control. “Sanctioned Country” means a country subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/, or as otherwise
published from time to time. “Sanctioned Person” means (i) a person named on the
list of Specially Designated Nationals or Blocked Persons maintained by OFAC
available at http://www.treas.gov/offices/enforcement/ofac/sdn/, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country to the extent subject to a
sanctions program administered by OFAC. Organization and Authority. Borrower is
duly created, validly existing and in good standing under the laws of the state
of its organization, and has all powers, governmental licenses, authorizations,
consents and approvals required to operate its business as now conducted.
Borrower is duly qualified, licensed and in good standing in each jurisdiction
where qualification or licensing is required by the nature of its business or
the character and location of its property, business or customers, and in which
the failure to so qualify or be licensed, as the case may be, in the aggregate,
could have a material adverse effect on the business, financial position,
results of operations, properties or prospects of Borrower or any such
guarantor. No Litigation. There are no pending suits, claims or demands against
Borrower or any guarantor, which could materially affect any guarantor’s ability
to fully repay the Loan, that have not been disclosed to Bank by Borrower in
writing, and approved by Bank. To the best of Borrower’s knowledge, there are no
threatened suits, claims or demands, which could materially affect the
Borrower’s or any guarantor’s ability to fully repay the Loan, against Borrower
or any guarantor that have not been disclosed to Bank by Borrower in writing,
and approved by Bank. ERISA. Each employee pension benefit plan, as defined in
ERISA, maintained by Borrower meets, as of the date hereof, the minimum funding
standards of ERISA and all applicable regulations thereto and requirements
thereof, and of the Internal Revenue Code of 1986, as amended. No “Prohibited
Transaction” or “Reportable Event” (as both terms are defined by ERISA) has
occurred with respect to any such plan. Indemnity. Borrower will indemnify Bank
and its affiliates from and against any losses, liabilities, claims, damages,
penalties or fines imposed upon, asserted or assessed against or incurred by
Bank arising out of the inaccuracy or breach of any of the representations
contained in this Agreement or any other Loan Documents.
AFFIRMATIVE COVENANTS. Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will: Access to Books and Records. Allow Bank, or its agents,
during normal business hours, upon reasonable notice by Bank, access to the
books, records and such other documents of Borrower as Bank shall reasonably
require, and allow Bank, at Borrower’s expense, to inspect, audit and examine
the same and to make extracts therefrom and to make copies thereof. Business
Continuity. Conduct its business in substantially the same manner and locations
as such business is now and has previously been conducted. Certificate of Full
Compliance From Chief Financial Officer. Deliver to Bank, with the financial
statements required

Page 2



--------------------------------------------------------------------------------



 



herein, a certification by Borrower’s chief financial officer that Borrower is
in full compliance with the Loan Documents. For purposes hereof, copies of the
certificates required to be delivered on behalf of Borrower by Guarantor
pursuant to Section 6.2 of the Senior Credit Facility shall be deemed acceptable
to Bank. Compliance with Other Agreements. Comply with all terms and conditions
contained in this Agreement, and any other Loan Documents, and swap agreements,
if applicable, as defined in 11 U.S.C. § 101, as in effect from time to time.
Estoppel Certificate. Furnish, within thirty (30) days after request by Bank, a
written statement duly acknowledged of the amount due under the Loan and whether
offsets or defenses exist against the Obligations. Insurance. Maintain adequate
insurance coverage with respect to its properties and business against loss or
damage of the kinds and in the amounts customarily insured against by companies
of established reputation engaged in the same or similar businesses including,
without limitation, commercial general liability insurance, workers compensation
insurance, and business interruption insurance; all acquired in such amounts and
from such companies as Bank may reasonably require. For the purposes of this
Section, the insurance requirements set forth in that certain Mortgage,
Assignment of Rents and Security Agreement dated of even date herewith from
Borrower in favor of Bank (as the same may be amended or modified from time to
time, the “Mortgage”), are deemed adequate. Maintain Properties. Maintain,
preserve and keep its property in good repair, working order and condition,
making all replacements, additions and improvements thereto necessary for the
proper conduct of its business, unless prohibited by the Loan Documents. Notice
of Default and Other Notices. (a) Notice of Default. Furnish to Bank immediately
upon becoming aware of the existence of any condition or event which constitutes
a Default (as defined in the Loan Documents) or any event which, upon the giving
of notice or lapse of time or both, may become a Default, written notice
specifying the nature and period of existence thereof and the action which
Borrower is taking or proposes to take with respect thereto. (b) Other Notices.
Promptly notify Bank in writing of (i) any material adverse change in its
financial condition or its business; (ii) any default under any material
agreement, contract or other instrument to which it is a party or by which any
of its properties are bound, or any acceleration of the maturity of any
indebtedness owing by Borrower; (iii) any material adverse claim against or
affecting Borrower or any part of its properties; (iv) the commencement of, and
any material determination in, any litigation with any third party or any
proceeding before any governmental agency or unit affecting Borrower; and (v) at
least 30 days prior thereto, any change in Borrower’s name or address as shown
above, and/or any change in Borrower’s structure. Other Financial Information.
Deliver promptly such other information regarding the operation, business
affairs, and financial condition of Borrower which Bank may reasonably request.
Payment of Debts. Pay and discharge when due, and before subject to penalty or
further charge, and otherwise satisfy before maturity or delinquency, all
obligations, debts, taxes, and liabilities of whatever nature or amount, except
those which Borrower in good faith disputes. Reports and Proxies. Deliver to
Bank, promptly, a copy of all financial statements, reports, notices, and proxy
statements, sent by Borrower to stockholders, and all regular or periodic
reports required to be filed by Borrower with any governmental agency or
authority. Any filings with the United States Securities and Exchange Commission
are deemed to have been delivered to Bank upon filing.
NEGATIVE COVENANTS. Borrower agrees that from the date hereof and until final
payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will not: Change of Control. Make or suffer a change of
ownership that effectively changes control of Borrower from current ownership
such that SPANISH BROADCASTING SYSTEM, INC., a Delaware corporation d/b/a
SPANISH BROADCASTING SYSTEM OF DELAWARE, INC. (“Guarantor”) does not, directly
or indirectly, own at least fifty-one percent (51%) of the issued and
outstanding shares of Borrower and maintain control of the day to day business
operations of Borrower and so long as Guarantor continues to guaranty the
obligations of Borrower under the Note and other Loan Documents. Encumbrances.
Create, assume, or permit to exist any mortgage, security deed, deed of trust,
pledge, lien, charge or other encumbrance on any of its assets, whether now
owned or hereafter acquired, other than: (i) security interests required by the
Loan Documents; (ii) liens for taxes contested in good faith; (iii) Permitted
Liens, or (iv) equipment leases entered into by Borrower in the ordinary course
of its business, in an amount not to exceed $1,000,000.00 in the aggregate.
Guarantees. Other than any guarantee required under the Senior Credit Facility,
Guarantee or otherwise become responsible for obligations of any other person or
persons, other than the endorsement of checks and drafts for collection in the
ordinary course of business. Investments. Purchase any stock, securities, or
evidence of indebtedness of any other person or entity except investments in
direct obligations of the United States Government and certificates

Page 3



--------------------------------------------------------------------------------



 



of deposit of United States commercial banks having a tier 1 capital ratio of
not less than 6% and then in an amount not exceeding 10% of the issuing bank’s
unimpaired capital and surplus. Cross Default. Default in payment or performance
of any obligation under any other loans, contracts or agreements of Borrower
with Bank or its affiliates that remains uncured beyond any applicable cure or
grace periods. Default on Other Contracts or Obligations. Default on any
material contract with or obligation when due to a third party or default in the
performance of any obligation to a third party incurred for money borrowed that
remains uncured after any applicable cure or grace periods. Government
Intervention. Permit the assertion or making of any seizure, vesting or
intervention by or under authority of any governmental entity, as a result of
which the management of Borrower or any guarantor is displaced of its authority
in the conduct of its respective business or such business is curtailed or
materially impaired. Judgment Entered. Permit the entry of any monetary judgment
or the assessment against, the filing of any tax lien against, or the issuance
of any writ of garnishment or attachment against any property of or debts due
Borrower. Prepayment of Other Debt. Retire any long-term debt entered into prior
to the date of this Agreement (other than debt arising from the Senior Credit
Facility) at a date in advance of its legal obligation to do so. Retire or
Repurchase Capital Stock. Retire or otherwise acquire any of its capital stock.
ANNUAL FINANCIAL STATEMENTS. Borrower shall deliver to Bank, within 90 days
after the close of each fiscal year, audited financial statements reflecting its
operations during such fiscal year, including, without limitation, a balance
sheet, profit and loss statement and statement of cash flows, with supporting
schedules and in reasonable detail, prepared in conformity with generally
accepted accounting principles, applied on a basis consistent with that of the
preceding year. Such financial statements may be prepared on a consolidated and
consolidating basis with SPANISH BROADCASTING SYSTEM, INC., a Delaware
corporation. All such statements shall be examined by an independent certified
public accountant acceptable to Bank. The opinion of such independent certified
public accountant shall not be acceptable to Bank if qualified due to any
limitations in scope imposed by Borrower or any other person or entity. Any
other qualification of the opinion by the accountant shall render the
acceptability of the financial statements subject to Bank’s approval. Any
filings with the United States Securities and Exchange Commission are deemed to
have been delivered to Bank upon filing.
FINANCIAL COVENANTS. Borrower agrees to the following provisions from the date
hereof until final payment in full of the Obligations, unless Bank shall
otherwise consent in writing, using the financial information for Borrower, its
subsidiaries, affiliates and its holding or parent company, as applicable:
Deposit Relationship. Unless Bank sells or assigns the Loan pursuant to the
terms of the Loan Documents, Borrower shall maintain its primary depository
account with Bank. Limitation on Debt. Other than trade payables and equipment
leases entered into by Borrower in the ordinary course of its business, in an
amount not to exceed $1,000,000.00 in the aggregate, indebtedness arising under
the Senior Credit Facility, or indebtedness owed to Borrower’s shareholders
(which indebtedness shall be expressly subordinate to repayment of the Loan),
Borrower shall not, directly or indirectly, create, incur, assume or become
liable for any additional indebtedness, whether contingent or direct, without
the prior written consent of Bank.
CONDITIONS PRECEDENT. The obligations of Bank to make the loan and any advances
pursuant to this Agreement are subject to the following conditions precedent:
Additional Documents. Receipt by Bank of such additional supporting documents as
Bank or its counsel may reasonably request. Opinion of Counsel. On or prior to
the date of any extension of credit hereunder, Bank shall have received a
written opinion of the counsel of Borrower acceptable to Bank that includes
confirmation of the following: (a) The accuracy of the representations set forth
in this Agreement in the Representations Subparagraphs entitled “Authorization;
Non-Contravention”; “Compliance with Laws”, and “Organization and Authority”.
(b) This Agreement and other Loan Documents have been duly executed and
delivered by Borrower and constitute the legal, valid and binding obligations of
Borrower, enforceable in accordance with their terms. (c) No registration with,
consent of, approval of, or other action by, any federal, state or other
governmental authority or regulatory body is required by law in connection with
the execution and delivery of this Agreement and the other Loan Documents, or
the extension of credit under this Agreement or the other Loan Documents, or, if
so required, such registration has been made, and such consent or approval given
or such other appropriate action taken. (d) The loan is not usurious.

Page 4



--------------------------------------------------------------------------------



 



(e) The Loan Documents create the priority of lien on or security interest in
the Collateral (as defined in the Loan Documents) that is contemplated by the
Loan Documents.
[EXECUTIONS APPEAR ON FOLLOWING PAGE]

Page 5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower and Bank, on the day and year first written above,
have caused this Agreement to be duly executed under seal.

          Borrower     SBS MIAMI BROADCAST CENTER, INC., a Delaware corporation
CORPORATE
SEAL   By: /s/ Joseph A. Garcia
 
Joseph A. Garcia, Executive Vice President     Bank     Wachovia Bank, National
Association CORPORATE
SEAL   By: /s/ George Leser
 
George Leser, Senior Vice President

[ACKNOWLEDGEMENT APPEARS ON FOLLOWING PAGE]

Page 6



--------------------------------------------------------------------------------



 



State of Florida
County of Miami-Dade
     The foregoing instrument was acknowledged this day by Joseph A. Garcia, as
Executive Vice President of SBS MIAMI BROADCAST CENTER, INC., a Delaware
corporation on behalf of the corporation, who is personally known to me or who
has produced ___as identification.
Witness my hand and official seal, this _____ day of December, 2006.

     
 
  ______________________________, Notary Public
Notary Seal
   
 
  ______________________________
 
  (Printed Name of Notary)  
 
  Commission Expires: ___________________________  
 
  Commission Number: ___________________________

State of Florida
County of Miami-Dade
     The foregoing instrument was acknowledged this day by George Leser, as
Senior Vice President of Wachovia Bank, National Association on behalf of the
bank, who is personally known to me or who has produced ___as identification.
Witness my hand and official seal, this _____ day of December, 2006.

     
 
  ______________________________, Notary Public
Notary Seal
   
 
  ______________________________
 
  (Printed Name of Notary)  
 
  Commission Expires: ___________________________  
 
  Commission Number: ___________________________

Page 7